DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to the Office action mailed on 12/9/2021, the applicants have filed a response: claims 1, 5, 10, 11, 16 and 17 have been amended and claim 14 has been cancelled.  Claims 1, 4 – 11, 15 – 17, 19 and 20 are pending.
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 4 – 6, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagajara et al. (U.S. Publication 2013/0232463) (Nagajara hereinafter) (Identified by Applicant in IDS) in view of Siereveld et al. (U.S. Patent 8,396,665) (Siereveld hereinafter) and Stefanov et al. (U.S. Publication 2018/0145884) (Stefanov hereinafter) (Identified by Applicant in IDS).
7.    	As per claim 1, Nagajara teaches a method, comprising:
receiving, by a controller module executing on a computer system [“Cloud computing environment includes a cloud director 722 (e.g., run in one or more virtual machines) that manages allocation of virtual computing resources to application director 106 for deploying applications … Cloud director 722 receives provisioning requests submitted to cloud provider 110 and may propagates such requests to orchestration component 718 to instantiate the requested virtual machines,” ¶ 0078; cloud director mapped to controller module], 
wherein the routing layer is operable to: access a first blueprint used to deploy the operational entity, wherein the first blueprint describes a relationship between the operational entity and a routable entity associated with a second blueprint having information for routing a given instruction to the operational entity [“Router 730 (e.g., run in one or more virtual machines) receives the web browser's access request (e.g., a uniform resource locator or URL) and routes the request to deployment environment 112 which hosts the deployed application. More generally, router 730 maintains mappings in internal routing tables between URLS and deployed applications in order to properly route URL requests from customers to the appropriate deployment environments 112 hosting the requested web applications (as well as maintain load balancing among web application instances, etc.). These mappings are received by router 730 through address and discovery layer 720 when a cloud director 722 successfully provisions virtual computing resources for hosting an application and broadcasts routing information (e.g., hostname, network address information, port number, etc.) for the provisioned VMs through addressing and discovery layer 720,” ¶ 0082; mappings in internal routing tables mapped to blueprint and associated relationships between components and included port number mapped to remote host port specification]; and access a second blueprint based on accessing the first blue print that describes the relationship; and determine whether operational entity is remote to a local environment of the controller module based on whether the second blueprint specifies a remote host port [“Dependencies between application components and/or nodes can explicitly defined in blueprint 126 via insertion by the user in steps 336 and 338 of FIG.3B (e.g., between the application component and load balancer in FIG. 4). A dependency between application components may be defined between application components in the same node (e.g., “intra-node' dependency) to represent that, at that node, tasks for one application component are performed after tasks for the other application component. Alternatively, dependencies between application components may be defined between application components in different nodes (e.g., “inter-node dependencies) such that tasks for an application component at a first node are performed after tasks of an application component at a second node have been completed.” ¶ 0066; second blueprint mapped to additional entries in blueprint 126 that depict component dependencies and is based on accessing the first blueprint].
          Nagajara does not explicitly disclose but Siereveld discloses transitioning, by the controller module, the operational entity from the first state to the second state by making a call to a routing layer to perform a routing operation to invoke a function of the operational entity to transition the operational entity to the second state [“a first software translation layer enabling the communication between PND and one or more nodes, and a second software routine layer including one or more routines specific to the functionality of one or more of said other nodes so as to effectively communicate therewith and utilize their functionality, wherein said one or more routines, depending on user profile information available within said PND, is capable of causing a change in the current state of one or more of the nodes on said vehicle controller area network or a vehicle subsystem controlled thereby,” cl. 1].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara and Siereveld available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara to include the capability of state transition management of network resources as taught by Siereveld, thereby providing a mechanism to enhance system efficiency by implementing an automated environment to manage life-cycle transitions of system components thereby reducing manual configuration transactions.
          Nagajaraand and Siereveld do not explicitly disclose but Stefanov discloses receiving an instruction that identifies a particular operational entity to be transitioned from a first state to a second state as part of automated implementation of an operational scenario [“the interface provided by the extensibility service implemented by the service provider 410 also accepts a lifecycle definition for a custom resource, which specifies, for example, customer-defined lifecycle states for custom resource, customer-defined transitions between lifecycle states, customer-defined events causing state transitions, customer-defined operation(s) available at each state, etc.,” ¶ 0066; “custom resource mapped to particular operation entity, customer-defined events causing state transitions mapped to instruction; “Disclosed example lifecycle services also enable resource providers to register a lifecycle definition that includes states, transitions between the states, events which trigger the transitions, operations to execute on transition and/or on state change, etc.” ¶ 0081].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara, Siereveld and Stefanov available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara and Siereveld to include the capability of lifecycle management of custom resources in a cloud-based environment as taught by Stefanov, thereby providing a mechanism to enhance system efficiency by implementing an automated environment to manage life-cycle transitions of system components thereby reducing manual configuration transactions [Stefanov ¶ 0004].
8.    	As per claim 4, Nagajara, Siereveld and Stefanov teach the method of claim 1.  Stefanov further teaches wherein the controller module is operable to make the same call to the routing layer independent of whether the operational entity is within the local environment or remote to the local environment [“services access the local host/proxy 450 on a particular port, and the call is masked by the proxy 450 and forwarded to the particular component of the vA 320. Since the call is masked by the proxy 450, components can be adjusted within the vA 320 without impacting outside users,” ¶ 0064].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara, Siereveld and Stefanov available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara and Siereveld to include the capability of lifecycle management of custom resources in a cloud-based environment as taught by Stefanov, thereby providing a mechanism to enhance system efficiency by implementing an automated environment to manage life-cycle transitions of system components thereby reducing manual configuration transactions [Stefanov ¶ 0004].
9.    	As per claim 5, Nagajara, Siereveld and Stefanov teach the method of claim 1.  Siereveld further teaches wherein the call specifies the function implemented by the operational entity for transitioning the operational entity to the second state [“a first software translation layer enabling the communication between PND and one or more nodes, and a second software routine layer including one or more routines specific to the functionality of one or more of said other nodes so as to effectively communicate therewith and utilize their functionality, wherein said one or more routines, depending on user profile information available within said PND, is capable of causing a change in the current state of one or more of the nodes on said vehicle controller area network or a vehicle subsystem controlled thereby,” cl. 1].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara and Siereveld available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara to include the capability of state transition management of network resources as taught by Siereveld, thereby providing a mechanism to enhance system efficiency by implementing an automated environment to manage life-cycle transitions of system components thereby reducing manual configuration transactions.
10.    	As per claim 6, Nagajara, Siereveld and Stefanov teach the method of claim 1.  Nagajara further teaches wherein the routing layer is operable to perform the routing operation by routing the instruction to another controller module that manages the operational entity [“deployment agent 726 may be pre-installed on VM 114 via inclusion in a cloud template defined by cloud director 722. Deployment agent 726 running on each VM receives a local deployment plan 728 from deployment server and executes local deployment plan 728 in coordination with deployment director 124.” ¶ 0079; deployment agent mapped to another controller module].
11.    	As per claim 11, Nagajara teaches a non-transitory computer readable medium having program instructions stored thereon that are capable of causing a computer system to implement a routing layer capable of performing operations comprising:
wherein the request does not specify whether the operational entity is remote relative to a local environment of a controller module from which the request is received; 
accessing a first blueprint used to deploy the operational entity, wherein the first blueprint describes a relationship between the operational entity and a routable entity associated with a second blueprint having information for routing a given instruction to the operational entity [“Router 730 (e.g., run in one or more virtual machines) receives the web browser's access request (e.g., a uniform resource locator or URL) and routes the request to deployment environment 112 which hosts the deployed application. More generally, router 730 maintains mappings in internal routing tables between URLS and deployed applications in order to properly route URL requests from customers to the appropriate deployment environments 112 hosting the requested web applications (as well as maintain load balancing among web application instances, etc.). These mappings are received by router 730 through address and discovery layer 720 when a cloud director 722 successfully provisions virtual computing resources for hosting an application and broadcasts routing information (e.g., hostname, network address information, port number, etc.) for the provisioned VMs through addressing and discovery layer 720,” ¶ 0082; mappings in internal routing tables mapped to blueprint]
accessing the second blueprint based on accessing the first blueprint that describes the relationship [“Dependencies between application components and/or nodes can explicitly defined in blueprint 126 via insertion by the user in steps 336 and 338 of FIG.3B (e.g., between the application component and load balancer in FIG. 4). A dependency between application components may be defined between application components in the same node (e.g., “intra-node' dependency) to represent that, at that node, tasks for one application component are performed after tasks for the other application component. Alternatively, dependencies between application components may be defined between application components in different nodes (e.g., “inter-node dependencies) such that tasks for an application component at a first node are performed after tasks of an application component at a second node have been completed.” ¶ 0066; second blueprint mapped to additional entries in blueprint 126 that depict component dependencies and is based on accessing the first blueprint]; and 
making, based on whether the second blueprint specifies a remote host port, a determination on whether the operational entity is within the local environment or remote to the local environment [“Router 730 (e.g., run in one or more virtual machines) receives the web browser's access request (e.g., a uniform resource locator or URL) and routes the request to deployment environment 112 which hosts the deployed application. More generally, router 730 maintains mappings in internal routing tables between URLS and deployed applications in order to properly route URL requests from customers to the appropriate deployment environments 112 hosting the requested web applications (as well as maintain load balancing among web application instances, etc.). These mappings are received by router 730 through address and discovery layer 720 when a cloud director 722 successfully provisions virtual computing resources for hosting an application and broadcasts routing information (e.g., hostname, network address information, port number, etc.) for the provisioned VMs through addressing and discovery layer 720,” ¶ 0082].
Nagajara does not explicitly disclose but Siereveld discloses routing, based on the determination, the instruction to the operational entity by causing a function implemented by the operational entity to be invoked for transitioning the operational entity to the second state [“a first software translation layer enabling the communication between PND and one or more nodes, and a second software routine layer including one or more routines specific to the functionality of one or more of said other nodes so as to effectively communicate therewith and utilize their functionality, wherein said one or more routines, depending on user profile information available within said PND, is capable of causing a change in the current state of one or more of the nodes on said vehicle controller area network or a vehicle subsystem controlled thereby,” cl. 1].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara and Siereveld available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara to include the capability of state transition management of network resources as taught by Siereveld, thereby providing a mechanism to enhance system efficiency by implementing an automated environment to manage life-cycle transitions of system components thereby reducing manual configuration transactions.
          Nagajara and Siereveld do not explicitly disclose but Stefanov discloses receiving a request to route an instruction to an operational entity that is to be transitioned from a first state to a second state [“the interface provided by the extensibility service implemented by the service provider 410 also accepts a lifecycle definition for a custom resource, which specifies, for example, customer-defined lifecycle states for custom resource, customer-defined transitions between lifecycle states, customer-defined events causing state transitions, customer-defined operation(s) available at each state, etc.,” ¶ 0066; “custom resource mapped to particular operation entity, customer-defined events causing state transitions mapped to instruction; “Disclosed example lifecycle services also enable resource providers to register a lifecycle definition that includes states, transitions between the states, events which trigger the transitions, operations to execute on transition and/or on state change, etc.” ¶ 0081].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara, Siereveld and Stefanov available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara and Siereveld to include the capability of lifecycle management of custom resources in a cloud-based environment as taught by Stefanov, thereby providing a mechanism to enhance system efficiency by implementing an automated environment to manage life-cycle transitions of system components thereby reducing manual configuration transactions [Stefanov ¶ 0004].
12.    As per claim 15, Nagajara, Siereveld and Stefanov teach the medium of claim 11.  Nagajara further teaches sending the instruction to another controller module within a next level of a hierarchy of controllers relative to the controller module from which the request is received, wherein the other controller module directly manages the operational entity [“deployment agent 726 may be pre-installed on VM 114 via inclusion in a cloud template defined by cloud director 722. Deployment agent 726 running on each VM receives a local deployment plan 728 from deployment server and executes local deployment plan 728 in coordination with deployment director 124.” ¶ 0079; deployment agent mapped to another controller module].
13.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nagajara, Siereveld and Stefanov in further view of Oh et al. (U.S. Publication 2011/0125932) (Oh hereinafter).
14.    	As per claim 7, Nagajara, Siereveld and Stefanov teach the method of claim 6.  Nagajara, Siereveld and Stefanov do not explicitly disclose but Oh discloses wherein the routing layer is operable to select a first routing protocol for routing the instruction to the other controller module based on the operational entity is remote to the local environment, wherein the first routing protocol is different than a second routing protocol usable to route instructions within the local environment [“The component B 15 checks the actual location of the other component in the SCA-based application system according to the consistency of the EndPoint information, and selects a first protocol for the component A 13 of the same node (node 1) and a second protocol for the component C 51 of the remote node (node 2). Here, the first protocol is a local IPC-based protocol, and the second protocol is an IP-based protocol.” ¶ 0045; “Hence, the first protocol is selected for data transmission between the components at the same node, and the second protocol is selected for data transmission between the components at a remote node. Accordingly, it is possible to prevent data transmission efficiency from being deteriorated by data transmission using an IP-based protocol even for the components at the same node.” ¶ 0053].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara, Siereveld, Stefanov and Oh available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara, Siereveld and Stefanov to include the capability of managing remote communications using multiple protocols as taught by Oh, thereby providing a mechanism to enhance system operability by implementing an automated environment using heterogeneous components and systems.
15.	Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagajara, Siereveld and Stefanov in further view of Speeter et al. (U.S. Publication 2006/0037000) (Speeter hereinafter) (Identified by Applicant in IDS).
16.    	As per claim 8, Nagajara, Siereveld and Stefanov teach the method of claim 1.  Nagajara, Siereveld and Stefanov do not explicitly disclose but Speeter discloses wherein the controller module is included within a hierarchy of components having controller modules and operational entities, and wherein the hierarchy includes an orchestrator controller module at a top level of the hierarchy that is executable to implement the operational scenario by issuing instructions to controller modules at a next level of the hierarchy [“Component Blueprints are supplied for the construction of execution environments, allowing drag-drop style definition of target systems, Component Blueprints provide built in knowledge of component Structure, installed footprint, dependencies, and parameterization for system setup and tuning. Component Blueprints are defined for all layers, from hardware, networking, firewalls, to load-balancers, operating systems (NT, Win2000, Unix), application platforms (Net, J2EE.), web-servers (US, Apache, iplanet), databases (Oracle, SQL Server, DB2) and application Suites (SAP, PeopleSoft, Siebel).” ¶ 0070].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara, Siereveld, Stefanov and Speeter available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara, Siereveld and Stefanov to include the capability of configuration data modeling using blueprints as taught by Speeter, thereby providing a mechanism to enhance system efficiency by implementing an automated environment to manage configuration changes in a hierarchical environment [Speeter ¶ 0006]. 
17.    	As per claim 9, Nagajara, Siereveld, Stefanov and Speeter teach the method of claim 8.  Stefanov further teaches wherein the instruction is received by the controller module from the orchestrator controller module as part of implementing the operational scenario that includes starting up a database service having a set of database servers capable of performing database transactions on behalf of users of the computer system [“As illustrated in FIG. 2, an instruction to provision the multi-machine blueprint 208 may result in the provisioning of a multi-machine service formed from one or more VMs 114 that includes virtualized web server(s) 210A, virtualized application server(s) 210B, and virtualized database server(s) 210C. The number of virtual machines and/or containers provisioned for each blueprint may be specified during the provisioning of the multi-machine blueprint 208 (e.g., subject to the limits specified during creation or management of the multi-machine blueprint 208).” ¶ 0052].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara, Siereveld and Stefanov available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara and Siereveld to include the capability of lifecycle management of custom resources in a cloud-based environment as taught by Stefanov, thereby providing a mechanism to enhance system efficiency by implementing an automated environment to manage life-cycle transitions of system components thereby reducing manual configuration transactions [Stefanov ¶ 0004].
18.    	As per claim 10, Nagajara, Siereveld, Stefanov and Speeter teach the method of claim 9.  Stefanov further teaches wherein invoking the function causes the operational entity to instantiate a database server as part of starting up the database service [“As illustrated in FIG. 2, an instruction to provision the multi-machine blueprint 208 may result in the provisioning of a multi-machine service formed from one or more VMs 114 that includes virtualized web server(s) 210A, virtualized application server(s) 210B, and virtualized database server(s) 210C. The number of virtual machines and/or containers provisioned for each blueprint may be specified during the provisioning of the multi-machine blueprint 208 (e.g., subject to the limits specified during creation or management of the multi-machine blueprint 208).” ¶ 0052].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara, Siereveld and Stefanov available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara and Siereveld to include the capability of lifecycle management of custom resources in a cloud-based environment as taught by Stefanov, thereby providing a mechanism to enhance system efficiency by implementing an automated environment to manage life-cycle transitions of system components thereby reducing manual configuration transactions [Stefanov ¶ 0004].
19.	Claims 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagajara, Siereveld, Stefanov and Speeter in further view of Oh.
20.    	As per claim 16, Nagajara teaches a method, comprising:
receiving, by a controller module executing on a computer system [“Cloud computing environment includes a cloud director 722 (e.g., run in one or more virtual machines) that manages allocation of virtual computing resources to application director 106 for deploying applications … Cloud director 722 receives provisioning requests submitted to cloud provider 110 and may propagates such requests to orchestration component 718 to instantiate the requested virtual machines,” ¶ 0078; cloud director mapped to controller module], an instruction that identifies a particular one of the operational entities that is to be transitioned from a first state to a second state as part of automated implementation of an operational scenario [“in the three-tiered application example, deployment director 124 generates a local deployment plan 728 for a VM corresponding to the load balancer node that includes an installation task, a configuration task, and a starting task for Apache web service (e.g., Apache LB-INSTALL,“ “Apache LB-CONFIGURE,” “Apache LB-START). In step 828, local deployment plans 728 are transmitted by deployment director 124 to each VM via addressing and discovery layer 720, and are received by deployment agents 726 running on VMs (e.g., VMs 114 to 114) in step 830,” ¶ 0089]; and     
 	wherein the routing layer is operable to: access a first blueprint used to deploy the particular operational entity, wherein the first blueprint describes a relationship between the particular operational entity and a routable entity associated with a second blueprint having information for routing a given instruction to the particular operational entity; and determine whether operational entity is remote to a local environment of the controller module based on whether the second blueprint specifies a remote host port [“Router 730 (e.g., run in one or more virtual machines) receives the web browser's access request (e.g., a uniform resource locator or URL) and routes the request to deployment environment 112 which hosts the deployed application. More generally, router 730 maintains mappings in internal routing tables between URLS and deployed applications in order to properly route URL requests from customers to the appropriate deployment environments 112 hosting the requested web applications (as well as maintain load balancing among web application instances, etc.). These mappings are received by router 730 through address and discovery layer 720 when a cloud director 722 successfully provisions virtual computing resources for hosting an application and broadcasts routing information (e.g., hostname, network address information, port number, etc.) for the provisioned VMs through addressing and discovery layer 720,” ¶ 0082; mappings in internal routing tables mapped to blueprint and associated relationships between components and included port number mapped to remote host port specification]; and
determine whether the particular operational entity is remote to a local environment of the controller module based on the second blueprint [“Router 730 (e.g., run in one or more virtual machines) receives the web browser's access request (e.g., a uniform resource locator or URL) and routes the request to deployment environment 112 which hosts the deployed application. More generally, router 730 maintains mappings in internal routing tables between URLS and deployed applications in order to properly route URL requests from customers to the appropriate deployment environments 112 hosting the requested web applications (as well as maintain load balancing among web application instances, etc.). These mappings are received by router 730 through address and discovery layer 720 when a cloud director 722 successfully provisions virtual computing resources for hosting an application and broadcasts routing information (e.g., hostname, network address information, port number, etc.) for the provisioned VMs through addressing and discovery layer 720,” ¶ 0082; mappings in internal routing tables mapped to blueprint and included port number mapped to remote host port specification].
Nagajara does not explicitly disclose but Siereveld discloses transitioning, by the controller module, the particular operational entity from the first state to the second state by making a call to a routing layer to perform a routing operation to invoke a function of the particular operational entity to transition the particular operational entity to the second state [“a first software translation layer enabling the communication between PND and one or more nodes, and a second software routine layer including one or more routines specific to the functionality of one or more of said other nodes so as to effectively communicate therewith and utilize their functionality, wherein said one or more routines, depending on user profile information available within said PND, is capable of causing a change in the current state of one or more of the nodes on said vehicle controller area network or a vehicle subsystem controlled thereby,” cl. 1].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara and Siereveld available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara to include the capability of state transition management of network resources as taught by Siereveld, thereby providing a mechanism to enhance system efficiency by implementing an automated environment to manage life-cycle transitions of system components thereby reducing manual configuration transactions.
          Nagajara and Siereveld do not explicitly disclose but Stefanov discloses receiving an instruction that identifies a particular one of the operational entities to be transitioned from a first state to a second state [“the interface provided by the extensibility service implemented by the service provider 410 also accepts a lifecycle definition for a custom resource, which specifies, for example, customer-defined lifecycle states for custom resource, customer-defined transitions between lifecycle states, customer-defined events causing state transitions, customer-defined operation(s) available at each state, etc.,” ¶ 0066; “custom resource mapped to particular operation entity, customer-defined events causing state transitions mapped to instruction; “Disclosed example lifecycle services also enable resource providers to register a lifecycle definition that includes states, transitions between the states, events which trigger the transitions, operations to execute on transition and/or on state change, etc.” ¶ 0081].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara, Siereveld and Stefanov available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara and Siereveld to include the capability of lifecycle management of custom resources in a cloud-based environment as taught by Stefanov, thereby providing a mechanism to enhance system efficiency by implementing an automated environment to manage life-cycle transitions of system components thereby reducing manual configuration transactions [Stefanov ¶ 0004].
Nagajara, Siereveld and Stefanov do not explicitly disclose but Speeter discloses executing, by a computer system, a hierarchy of components that include controller modules and operational entities, wherein the hierarchy includes an orchestrator controller module at a top level of the hierarchy that is executable to perform an operational scenario by issuing a set of instructions to controller modules at a next level of the hierarchy [“Component Blueprints are supplied for the construction of execution environments, allowing drag-drop style definition of target systems, Component Blueprints provide built in knowledge of component Structure, installed footprint, dependencies, and parameterization for system setup and tuning. Component Blueprints are defined for all layers, from hardware, networking, firewalls, to load-balancers, operating systems (NT, Win2000, Unix), application platforms (Net, J2EE.), web-servers (US, Apache, iplanet), databases (Oracle, SQL Server, DB2) and application Suites (SAP, PeopleSoft, Siebel).” ¶ 0070].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara, Siereveld, Stefanov and Speeter available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara, Siereveld and Stefanov to include the capability of configuration data modeling using blueprints as taught by Speeter, thereby providing a mechanism to enhance system efficiency by implementing an automated environment to manage configuration changes in a hierarchical environment [Speeter ¶ 0006].
Nagajara, Siereveld, Stefanov and Speeter do not explicitly disclose but Oh discloses select(ing), based on whether the particular operational entity is remote to the local environment, between a first routing protocol and a second, different routing protocol to route the instruction to the particular operational entity [“The component B 15 checks the actual location of the other component in the SCA-based application system according to the consistency of the EndPoint information, and selects a first protocol for the component A 13 of the same node (node 1) and a second protocol for the component C 51 of the remote node (node 2). Here, the first protocol is a local IPC-based protocol, and the second protocol is an IP-based protocol.” ¶ 0045; “Hence, the first protocol is selected for data transmission between the components at the same node, and the second protocol is selected for data transmission between the components at a remote node. Accordingly, it is possible to prevent data transmission efficiency from being deteriorated by data transmission using an IP-based protocol even for the components at the same node.” ¶ 0053].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara, Siereveld, Stefanov, Speeter and Oh available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara, Siereveld, Stefanov and Speeter to include the capability of managing remote communications using multiple protocols as taught by Oh, thereby providing a mechanism to enhance system operability by implementing an automated environment using heterogeneous components and systems.
21.      As per claim 17, Nagajara, Siereveld, Stefanov, Speeter and Oh teach the method of claim 16.  Nagajara further teaches wherein the routing layer is operable to determine that the particular operational entity is remote to the local environment in response to the second blueprint specifying a remote host port [“The application blueprints define the structure of the application, enable the use of standardized application infrastructure components, and specify installation dependencies and default configurations. The application blueprints define the topology for deployment in an infrastructure-agnostic manner to be portable across different cloud computing environments.” ¶ 0005; “application director 106 generates a deployment plan 128 based on blueprint 126 to deploy application 108 in a specific cloud environment (e.g., deployment environments 112),” ¶ 0028; cloud/deployment environments suggest use of remote hosts].
22.      As per claim 19, it is a method claim having similar limitations as cited in claim 6.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 6 above.
23.      As per claim 20, it is a method claim having similar limitations as cited in claim 4.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 4 above.
Response to Arguments
Claim Rejections - 35 USC § 103
24.	Applicant’s arguments have been carefully considered but are not persuasive.
25.	Applicant’s first conclusion on page 1 is based on the incorrect assumption that Nagajara receives an “instruction” from a web browser.  The noted instruction is referring to that which is recited in the first limitation of claim 1 which is disclosed by Stefanov.  Additionally, the second claim 1 limitation has been amended to delete the previous reference to this “instruction.”
26.	Applicant’s remaining arguments are directed to amended claim language that is addressed above.
Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                


/Chat C Do/Supervisory Patent Examiner, Art Unit 2193